MICKLE, Judge.
Appellant challenges his judgment and sentence for one count of possession of cocaine. Appellate counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm the judgment and sentence, but reverse and remand for correction of a scrivener’s error contained in the written judgment. The *592written judgment indicates that appellant was convicted of possession of cocaine with intent to sell, a second-degree felony in violation of section 893.18(l)(a), Florida Statutes (1995). However, appellant was convicted of simple possession of cocaine, a third-degree felony, in violation of section 893.13(6)(a), Florida Statutes (1995). The trial court is directed to correct the written judgment accordingly.
AFFIRMED.
WEBSTER and LAWRENCE, JJ., concur.